DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This first non-final action is in response to applicant's original filing of Jan. 21, 2020. Claims 1-37 are pending and have been considered as follows.

Drawings
The drawings originally filed on Jan. 21, 2020 are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-7, 9, 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

- Claim 3 recites the limitation “the electronic control unit is configured to…”. As claim 1 recites that the limitation “the electronic control unit is configured to...", it is unclear to the Examiner if the limitations/instructions of claim 3 are meant to override the limitations /instructions of claim 1 or if the electronic control unit is further configured to in claim 3.
- Claim 4 recites the limitation “the electronic control unit is configured to…”. As claim 1 recites that the limitation “the electronic control unit is configured to...", it is unclear to the Examiner if the limitations/instructions of claim 4 are meant to override the limitations/instructions of claim 1 or if the electronic control unit further configured to in claim 4.
- Claim 5 recites the limitation “the electronic control unit is configured to…”. As claim 4 recite that the limitation “the electronic control unit is configured to...", it is unclear to the Examiner if the limitations/instructions of claim 5 are meant to override the limitations/instructions of claim 4 or if the electronic control unit is further configured in claim 5.
- Claim 6 is rejected as being dependent upon a rejected claim. 
- Claim 7 recites the limitation “the electronic control unit is configured to…”. As claim 1 recite that the limitation "the electronic control unit is configured to...", it is unclear to the Examiner if the limitations/instructions of claim 7 are meant to override the limitations/instructions of claim 1 or if the electronic control unit further is further configured to in claim 1.
further configured to in claim 8.
- Claim 11 recites the limitation “the electronic control unit is configured to….” As claim 8 recite that the limitation “the electronic control unit is configured to...", it is unclear to the Examiner if the limitations/instructions of claim 11 are meant to override the limitations / instructions of claim 8 or if the electronic control unit is further configured to in claim 8.
- Claim 12 recites the limitation “the electronic control unit is configured to….” As claim 8 recite that the limitation “the electronic control unit is configured to... ", it is unclear to the Examiner if the limitations/instructions of claim 12 are meant to override the limitations/instructions of claim 8 or if the electronic control unit is further configured to in claim 8.
- Claim 13 is rejected as being dependent upon a rejected claim. 
- Claim 14 recites the limitation “the electronic control unit is configured to….” As claim 8 recite that the limitation “the electronic control unit is configured to... ", it is unclear to the Examiner if the limitations/instructions of claim 14 are meant to override the limitations/instructions of claim 8 or if the electronic control unit is further configured to in claim 8.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “electronic control unit configured to” in independent claim 1, 8 and 15 and their corresponding dependent claims and “road speed governor control module” in claims 10 and 33.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11, 14-15, 18-28, 31, 33-34, 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita (US Pub. US20170137030A1). 

Regarding claim 1, Fujita teaches an apparatus (vehicle control system, Fig.1, Paras [0035] and [0042]) comprising: 
an electronic control unit (ECU20; Para [0042]) for a vehicle including an engine that is selectively engageable to a driveline (When a given coasting condition while the vehicle is being driven by the drive power or torque produced by the engine 10, the vehicle control system executes a coasting mode to disengage the clutch 13, para [0042]), wherein the electronic control unit is configured to: 
determine a road speed governor mode of operation of the vehicle being active in response to one or more road speed governor operation conditions being present(speed or accelerating mode; see figure 3; para (0045], when the driver has determined to need to accelerate the engine 10 or keep the vehicle speed constant, the actually measured accelerator position will become greater than that predetermined as a function of the vehicle speed; para [0050]- "Specifically, in step S 102, the accelerator position, as derived one control cycle earlier is compared with that, as derived in this control cycle. If the accelerator position calculated in this control cycle is greater than that calculated one program cycle earlier, the ECU 20 concludes that the accelerator pedal 31 is being depressed, meaning that the driver has an intention to accelerate the vehicle. Accordingly, if a YES answer is obtained in step S102, then the routine proceeds to step S103 wherein it is determined whether the vehicle is now in the coasting mode or not. If a YES answer is obtained meaning that the vehicle is in the coasting mode, then the routine proceeds to step S 104 wherein the ECU 20 stops executing the coasting mode. The routine then terminates"); 
disable operation of the vehicle in the road speed governor mode in response to one or more coasting management conditions being present (disable or switch off speed mode when coasting conditions present; Steps S108-S112 in Fig. 5, para [0053] If a YES answer is obtained in step S 110, then the routine proceeds to step S111 wherein the first coasting mode is entered. Alternatively, if a NO answer is obtained, then the routine proceeds to step S112 wherein the second coasting mode is entered"); and 
operate the vehicle in a coasting mode of operation (para[0053], steps of S111 and S112, entering coasting mode) with the driveline disengaged from the engine (para [0042], When a given coasting condition is encountered the vehicle control system executes a coasting mode to disengage the clutch 13, thereby saving fuel consumed in the engine 10).	 	Regarding claim 2, Fujita teaches an apparatus wherein the road speed governor operation conditions include a speed of the vehicle being greater than a vehicle threshold speed and an accelerator pedal position of the vehicle being greater than a threshold accelerator pedal position (para [0045], when the vehicle is traveling on an uphill road, and the driver wants to keep the vehicle speed constant (greater than a vehicle threshold speed), the driver needs to further depress the accelerator pedal 31. Therefore, when the driver has determined to need to accelerate the engine 10 or keep the vehicle speed constant, the actually measured accelerator position will become greater than that predetermined as a function of the vehicle speed). 	Regarding claim 3, Fujita teaches wherein the electronic control unit is configured to determine a torque output of the engine is less than an activation threshold to operate the vehicle in the coasting mode of operation (para [0057], when the vehicle is traveling on a downhill road, it will result in a decreased degree of drive power or torque, as produced by the engine 10, which is required to keep the vehicle speed constant. The accelerator position will, thus, be decreased in relation to the vehicle speed. When having decided that there is no need to accelerate the vehicle, the driver usually decreases an amount by which the accelerator pedal 31 is depressed or releases the accelerator pedal 31, when feeling that the vehicle speed is higher, the driver releases the accelerator pedal 31 to decrease the accelerator position. The vehicle control system determines the threshold value using a relation between the accelerator position and the vehicle speed, as derived when the vehicle is traveling on a horizontal road surface and initiates the coasting mode when the accelerator position, as derived by the accelerator sensor 32, is determined to be smaller than the threshold value). 	Regarding claim 4, Fujita teaches wherein the electronic control unit is configured to disable operation of the vehicle in the coasting mode of operation (para [0050], if a YES answer is obtained in step S102, then the routine proceeds to step S103 wherein ii is determined whether the vehicle is now in the coasting mode or not. If a YES answer is obtained meaning that the vehicle is in the coasting mode, then the routine proceeds to step S104 wherein the ECU 20 stops executing the coasting mode) in response to one or more coasting mode of operation cancellation conditions (para [0045], When the vehicle is traveling on an uphill road, and the driver wants to keep the vehicle speed constant, the driver needs to further depress the accelerator pedal 31. Therefore, when the driver has determined to need to accelerate the engine 10 or keep the vehicle speed constant, the actually measured accelerator position will become greater than that predetermined as a function of the vehicle speed. Cancelling coasting mode).
 	Regarding claim 5, Fujita teaches wherein the electronic control unit is configured to after the disable operation of the vehicle in the coasting mode of operation (para [0053], If a NO answer is obtained meaning that the accelerator position is not lower than the threshold value, the ECU 20 presumes that the driver keeps the accelerator position constant to cause the vehicle to travel at a constant speed or the driver is depressing the accelerator pedal 31 on an uphill road. In such a condition, the vehicle should not be decelerated. The ECU 20, thus, terminates the program without executing the coasting mode), to re-enable operation of the vehicle in the road speed governor mode and re-engaging the driveline with the engine (para [0035], The vehicle control system is engineered to operate in a normal travel mode which places a clutch in a power transmission mode and in a coasting mode which places the clutch in a power transmission blocking mode to achieve a natural deceleration of the vehicle). 	Regarding claim 6, Fujita teaches wherein the one or more coasting mode of operation cancellation conditions include an engine brake being activated and the accelerator pedal position being less than a road speed governor activation accelerator pedal position (engine brake with accelerator pedal position is nearly zero; para [0061], The drive’s depression of the brake pedal 33 means that the driver is just decelerating the vehicle. The vehicle control system works to suspend the coasting mode in response to the depression of the brake pedal 33, thereby causing the engine brake to be created when the driver has been determined to have an intention to decelerate the vehicle).				 	Regarding claim 7, Fujita teaches, wherein the electronic control unit is configured to determine an accelerator pedal position of the vehicle being less than a second threshold accelerator pedal position, and to re-engage the driveline to the engine (para [0035]- “The vehicle control system of the first embodiment is engineered to operate in a normal travel mode which places a clutch in a power transmission mode and in a coasting mode which places the clutch in a power transmission blocking mode to achieve a natural deceleration of the vehicle" ) in response to the accelerator pedal being re-engaged to more than the second if accelerator pedal position is greater a threshold, para [0045]- "When the vehicle is traveling on an uphill road, and the driver wants to keep the vehicle speed constant, the driver needs to further depress the accelerator pedal 31. Therefore, when the driver has determined to need to accelerate the engine 10 or keep the vehicle speed constant. The actually measured accelerator position will become greater than that predetermined as a function of the vehicle speed. Otherwise, the actually measured accelerator position becomes smaller than that predetermined as a function of the vehicle speed).  	Regarding claim 8, Fujita teaches an apparatus (vehicle control system, Fig.1, [0035] and [0042]) comprising: 
an electronic control unit (ECU20; Para [0042]) for a vehicle including an engine that is selectively engageable to a driveline (when a given coasting condition while the vehicle is being driven by the drive power or torque produced by the engine 10, the vehicle control system executes a coasting mode to disengage the clutch 13, para [0042]), wherein the electronic control unit is configured to: (See claim 1)
monitor a speed of the vehicle and an accelerator pedal position of the vehicle(para (0043]- "The ECU 30 monitors the accelerator position, as measured by the accelerator sensor 32, and the vehicle speed, as measured by the wheel speed sensor 35, to determine whether the given coasting condition is encountered or not. A relation between the accelerator position and the vehicle speed will be explained below with reference to FIG. 2”) ; 
determine a road speed governor mode of operation being active in response to the vehicle speed being greater than a vehicle threshold speed and the accelerator pedal position being greater speed mode; see figure 3; para (0045]- "When the vehicle is traveling on an uphill road, and the driver wants to keep the vehicle speed constant, the driver needs to further depress the accelerator pedal 31. Therefore, when the driver has determined to need to accelerate the engine 10 or keep the vehicle speed constant, the actually measured accelerator position will become greater than that predetermined as a function of the vehicle speed"; para (0050)- Specifically, in step S102, the accelerator position, as derived one control cycle earlier, is compared with that, as derived in this control cycle. If the accelerator position calculated in this control cycle is greater than that calculated one program cycle earlier, the ECU 20 concludes that the accelerator pedal 31 is being depressed, meaning that the driver has an intention to accelerate the vehicle. Accordingly, if a YES answer is obtained in step S102, then the routine proceeds to step S103 wherein it is determined whether the vehicle is now in the coasting mode or not. If a YES answer is obtained meaning that the vehicle is in the coasting mode, then the routine proceeds to step S 104 wherein the ECU 20 stops executing the coasting mode"); and 
override the road speed governor mode of operation (override speed mode; para (0053)- "If a NO answer is obtained meaning that the accelerator position is not lower than the threshold value, the ECU 20 presumes that the driver keeps the accelerator position constant to cause the vehicle to travel at a constant speed or the driver is depressing the accelerator pedal 31 on an uphill road. In such a condition, the vehicle should not be decelerated. The ECU 20, thus, terminates the program without executing the coasting mode. Alternatively, if a YES answer is obtained in step S109 meaning that the accelerator position is smaller than or equal to the threshold value, then the routine proceeds to step S110 wherein it is determined whether the driver is depressing the accelerator pedal 31 or not. Specifically, it is determined in step S 110 whether the accelerator position is zero or not, but may alternatively be, as already described with reference to FIG. 2, determined whether an amount by which the accelerator pedal 31 has been depressed is zero or not. If a YES answer is obtained in step S110, then the routine proceeds to step S111 wherein the first coasting mode is entered. Alternatively, if a NO answer is obtained, then the routine proceeds to step S112 wherein the second coasting mode is entered") and operate the vehicle in a coasting mode of operation with the driveline disengaged from the engine in response to one or more coasting management conditions being present(switch on coasting mode operation: para [0053]- "Specifically, it is determined in step S110 whether the accelerator position is zero or not, but may alternatively be. as already described with reference to FIG. 2, determined whether an amount by which the accelerator pedal 31 has been depressed is zero or not. If a YES answer is obtained in step S110, then the routine proceeds to step S111 wherein the first coasting mode is entered. Alternatively, if a NO answer is obtained, then the routine proceeds to step S112 wherein the second coasting mode is entered"; para [0042], When a given coasting condition is encountered the vehicle control system executes a coasting mode to disengage the clutch 13, thereby saving fuel consumed in the engine 10”).	  	Regarding claim 9, Fujita teaches wherein the electronic control unit is configured to determine a cruise control mode of operation of the vehicle being disabled before the coasting mode of operation is initiated (the first coasting mode is considered as cruise mode that is disabled before switching to second coasting mode without clutch engagement to engine; para [0042]- "The first coasting mode is to control a supply of fuel to the engine 10 to adjust the speed of the engine 10 to a given idling speed and also disengage the clutch 13. The second coasting mode is to cut the supply of fuel to the engine 10 and also disengage the clutch 13"; para [0059] When the driver additionally pushes the accelerator pedal 31 while pressing the accelerator pedal 31, it may accelerate the vehicle. When the accelerator position, as measured actually, is lower than or equal to the threshold value, and the driver is depressing the accelerator pedal 31, the vehicle control system executes the first coasting mode which does not cut the supply of fuel to the engine 10, thereby enabling the vehicle to be accelerated quickly in response to driver's additional depression of the accelerator pedal 31; para [0060]- When the driver is not depressing the accelerator pedal 31, there is a low probability that the driver suddenly re-accelerates the vehicle. When the driver is not pressing the accelerator pedal 31, the accelerator position is zero. The vehicle control system executes the second coasting mode).	 	Regarding claim 10, Fujita teaches wherein the electronic control unit includes a road speed governor control module configured to control the driveline disengagement for the coasting mode of operation (para [0041], the ECU 20 analyzes the outputs from the sensors and information inputted from the transmission controller 22 to perform control tasks such as control of the quantity of fuel to be sprayed by the fuel injectors and ignition timing of the igniter of the engine 10. The clutch controller 21 performs a switching operation to engage or disengage the clutch 13 based on information inputted from the ECU 20).	 	Regarding claim 11, please see the rejection above with respect to claim 3, which is commensurate in scope to claim 11.	


Regarding claim 15, Fujita teaches an apparatus (vehicle control system, Fig.1, Paras [0035] and [0042]) comprising: 
an electronic control unit (ECU20; Para [0042]) for a vehicle including an engine that is selectively engageable to a driveline (when a given coasting condition while the vehicle is being driven by the drive power or torque produced by the engine 10, the vehicle control system executes a coasting mode to disengage the clutch 13, para [0042]), wherein the electronic control unit is configured to: 
operate the vehicle in a coasting mode of operation with the driveline disengaged from the engine in response to one or more coasting management conditions being present (operating in coasting mode; para [0042]- 'When a given coasting condition is encountered while the vehicle of this embodiment is being driven by the drive power or torque produced by the engine 10, the vehicle control system (i.e., the ECU 20) executes a coasting mode to disengage the clutch 13, thereby saving fuel consumed in the engine 10. Specifically, the ECU 20 works as a travel controller and selectively operates in one of a first coasting mode and a second coasting mode"); and 
override the coasting mode of operation and operating the vehicle in a road speed governor mode of operation with the driveline re-engaged with the engine in response to one or more coasting mode of operation cancellation conditions being present (para [0050]- "Accordingly, if a YES answer is obtained in step S 102, then the routine proceeds to step S103 wherein it is determined whether the vehicle is now in the coasting mode or not. If a YES answer is obtained meaning that the vehicle is in the coasting mode, then the routine proceeds to step S104 wherein the ECU 20 stops executing the coasting mode"; para [0035]- "The vehicle control system of the first embodiment is engineered to operate in a normal travel mode which places a clutch in a power transmission mode and in a coasting mode which places the clutch in a power transmission blocking mode to achieve a natural deceleration of the vehicle"). 	Regarding claim 18, Fujita teaches wherein the one or more coasting management conditions includes a speed of the vehicle being greater than a threshold vehicle speed (para [0049]- “After entering the program, the routine proceeds to step S101 wherein it is determined whether the speed of the vehicle (i.e., the vehicle speed), as measured by the wheel speed sensor 35, is greater than or equal to a threshold value or not. The threshold value used in step S101 is predetermined as a value for use in determining whether permission should be given to execute the coasting mode or not”; para [0042], ''The first coasting mode is to control a supply of fuel to the engine 10 to adjust the speed of the engine 10 to a given idling speed and also disengage the clutch 13").	 	Regarding claim 19, Fujita teaches a method (method of operating vehicle in different mode; para [0035]) comprising: 
operating a vehicle including an engine that is selectively engageable to a driveline ([0035]);
determine a road speed governor mode of operation of the vehicle being active in response to one or more road speed governor operation conditions being present(speed or accelerating mode; see figure 3; para (0045], when the driver has determined to need to accelerate the engine 10 or keep the vehicle speed constant, the actually measured accelerator position will become greater than that predetermined as a function of the vehicle speed; para [0050]- "Specifically, in step S 102, the accelerator position, as derived one control cycle earlier is compared with that, as derived in this control cycle. If the accelerator position calculated in this control cycle is greater than that calculated one program cycle earlier, the ECU 20 concludes that the accelerator pedal 31 is being depressed, meaning that the driver has an intention to accelerate the vehicle. Accordingly, if a YES answer is obtained in step S102, then the routine proceeds to step S103 wherein it is determined whether the vehicle is now in the coasting mode or not. If a YES answer is obtained meaning that the vehicle is in the coasting mode, then the routine proceeds to step S 104 wherein the ECU 20 stops executing the coasting mode. The routine then terminates"); 
 	disabling operation of the vehicle in the road speed governor mode in response to one or more coasting management conditions being present(disable or switch off speed mode when coasting conditions present; Steps S108-S112 in Fig. 5, para [0053] If a YES answer is obtained in step S 110, then the routine proceeds to step S111 wherein the first coasting mode is entered. Alternatively, if a NO answer is obtained, then the routine proceeds to step S112 wherein the second coasting mode is entered"); and 
operating the vehicle in a coasting mode of operation (para [0053], steps of S111 and S112, entering coasting mode) with the driveline disengaged from the engine (para [0042], When a given coasting condition is encountered the vehicle control system executes a coasting mode to disengage the clutch 13, thereby saving fuel consumed in the engine 10).


Regarding claim 21, please see the rejection above with respect to claim 3, which is commensurate in scope to claim 21, with claim 3 being drawn to an apparatus, claim 21 being drawn to a corresponding method.

Regarding claims 22, please see the rejection above with respect to claim 7, which is commensurate in scope to claim 22, with claim 7 being drawn to an apparatus, and claim 22 being drawn to a corresponding method. 

Regarding claim 23, please see the rejection above with respect to claim 6, which is commensurate in scope to claim 23, with claim 6 being drawn to an apparatus, claim 23 being drawn to a corresponding method.
 	Regarding claim 24, Fujita teaches further comprising: disabling operation of the vehicle in the coasting mode of operation in response to the one or more coasting mode of operation cancellation conditions and re-engaging the driveline with the engine (disable coasting mode reengage driveline; para [0050], Steps of S102-S104, the ECU 20 stops executing the coasting mode"; para [0045]-"When the vehicle is traveling on an uphill road, and the driver wants to keep the vehicle speed constant, the driver needs to further depress the accelerator pedal 31. Therefore, when the driver has determined to need to accelerate the engine 10 or keep the vehicle speed constant, the actually measured accelerator position will become greater than that predetermined as a function of the vehicle speed"; para [0035], the vehicle control system is engineered to operate in a normal travel mode which places a clutch in a power transmission mode).	 	Regarding claim 25, Fujita teaches further comprising: after disabling operation of the vehicle in the coasting mode of operation, re-enabling operation of the vehicle in the road speed governor mode and re-engaging the driveline with the engine (para [0053]- "If a NO answer is obtained meaning that the accelerator position is not lower than the threshold value, the ECU 20 presumes that the driver keeps the accelerator position constant to cause the vehicle to travel al a constant speed or the driver is depressing the accelerator pedal 31 on an uphill road. In such a condition, the vehicle should not be decelerated. The ECU 20, thus, terminates the program without executing the coasting mode"; para[0035], re-engaging the driveline with the engine).	 	Regarding claim 26, Fujita teaches a method (method of operating vehicle in different mode; para [0035]) comprising: 
operating a vehicle including an engine that is selectively engageable to a driveline (When a given coasting condition while the vehicle is being driven by the drive power or torque produced by the engine 10, the vehicle control system executes a coasting mode to disengage the clutch 13, para [0042]),);
 monitoring a speed of the vehicle and an accelerator pedal position of the vehicle (para [0043]- "The ECU 30 monitors the accelerator position, as measured by the accelerator sensor 32, and the vehicle speed, as measured by the wheel speed sensor 35, to determine whether the given coasting condition is encountered or not. A relation between the accelerator position and the vehicle speed will be explained below with reference to FIG. 2”); and 
determining a road speed governor mode of operation being active in response to the vehicle speed being greater than a vehicle threshold speed and the accelerator pedal position being greater than a threshold accelerator pedal position (speed mode; see figure 3; para [0045]-"When the vehicle is traveling on an uphill road, and the driver wants to keep the vehicle speed constant, the driver needs to further depress the accelerator pedal 31. Therefore, when the driver has determined to need to accelerate the engine 10 or keep the vehicle speed constant the actually measured accelerator position will become greater than that predetermined as a function of the vehicle speed"; para [0050]- "Specifically, in step S 102, the accelerator position, as derived one control cycle earlier, is compared with that, as derived in this control cycle. If the accelerator position calculated in this control cycle is greater than that calculated one program cycle earlier, the ECU 20 concludes that the accelerator pedal 31 is being depressed, meaning that the driver has an intention to accelerate the vehicle. Accordingly, if a YES answer Is obtained in step S102, then the routine proceeds to step S103 wherein it is determined whether the vehicle is now in the coasting mode or not. If a YES answer is obtained meaning that the vehicle is in the coasting mode, then the routine proceeds to step S 104 wherein the ECU 20 stops executing the coasting mode. The routine then terminates"), and 
overriding the road speed governor mode of operation (override speed mode by switching into coast mode; para [0053]- "If a NO answer is obtained meaning that the accelerator position is not lower than the threshold value, the ECU 20 presumes that the driver keeps the accelerator position constant to cause the vehicle to travel at a constant speed or the driver is depressing the accelerator pedal 31 on an uphill road. In such a condition, the vehicle should not be decelerated. The ECU 20, thus, terminates the program without executing the coasting mode. Alternatively, if a YES answer is obtained in step S 109 meaning that the accelerator position is smaller than or equal to the threshold value, then the routine proceeds to step S 110 wherein it is determined whether the driver is depressing the accelerator pedal 31 or not. Specifically, it is determined in step S 110 whether the accelerator position is zero or not, but may alternatively be, as already described with reference to FIG. 2, determined whether an amount by which the accelerator pedal 31 has been depressed is zero or not. If a YES answer is obtained in step S110, then the routine proceeds to step S111 wherein the first coasting mode is entered. Alternatively, if a NO answer is obtained, then the routine proceeds to step S 112 wherein the second coasting mode is entered") and operating the vehicle in a coasting mode of operation with the driveline disengaged from the engine in response to one or more coasting management conditions being present (switch on coasting mode operation; para [0053]- "Specifically, it is determined in step S110 whether the accelerator position is zero or not, but may alternatively be, as already described with reference to FIG. 2, determined whether an amount by which the accelerator pedal 31 has been depressed is zero or not. If a YES answer is obtained in step S110, then the routine proceeds to step S111 wherein the first coasting mode is entered. Alternatively, if a NO answer is obtained, then the routine proceeds to step S112 wherein the second coasting mode is entered"; para (0042]- "When a given coasting condition is encountered while the vehicle of this embodiment is being driven by the drive power or torque produced by the engine 10, the vehicle control system (i.e., the ECU 20) executes a coasting mode to disengage the clutch 13, thereby saving fuel consumed in the engine 10. Specifically, the ECU 20 works as a travel controller and selectively operates in one of a first coasting mode and a second coasting mode. The first coasting mode is to control a supply of fuel to the engine 10 to adjust the speed of the engine 1 0 to a given idling speed and also disengage the clutch 13. The second coasting mode is to cut the supply of fuel to the engine 10 and also disengage the clutch 13").
 	Regarding claim 27, please see the rejection above with respect to claim 9, which is commensurate in scope to claim 27, with claim 9 being drawn to an apparatus, claim 27 being drawn to a corresponding method.

	Regarding claim 28, please see the rejection above with respect to claim 3, which is commensurate in scope to claim 28, with claim 3 being drawn to an apparatus, claim 28 being drawn to a corresponding method.

Regarding claim 31, please see the rejection above with respect to claim 7, which is commensurate in scope to claim 31, with claim 7 being drawn to an apparatus, and claim 31 being drawn to a corresponding method. 
 	Regarding claim 33, Fujita teaches wherein the driveline disengagement for the coasting mode of operation is controlled with a road speed governor control module (speed control module 21: para[0041], "The ECU 20 analyzes the outputs from the sensors and information inputted from the transmission controller 22 to perform control tasks such as control of the quantity of fuel to be sprayed by the fuel injectors and ignition timing of the igniter of the engine 10. The clutch controller 21 performs a switching operation to engage or disengage the clutch 13 based on information inputted from the ECU 20. Similarly, the transmission controller 22 works to change the gear ratios of the transmission 14 based on information inputted from the ECU 20").
 	Regarding claim 34, Fujita teaches a method (method of operating vehicle in different mode; para [0035]) comprising: 
operating a vehicle including an engine that is selectively engageable to a driveline(When a given coasting condition while the vehicle is being driven by the drive power or torque produced by the engine 10, the vehicle control system executes a coasting mode to disengage the clutch 13, para [0042]),); 
operating the vehicle in a coasting mode of operation with the driveline disengaged from the engine in response to one or more coasting management conditions being present (switch on coasting mode operation; para [0053]- "Specifically, it is determined in step S110 whether the accelerator position is zero or not, but may alternatively be, as already described with reference to FIG. 2, determined whether an amount by which the accelerator pedal 31 has been depressed is zero or not. If a YES answer is obtained in step S110, then the routine proceeds to step S111 wherein the first coasting mode is entered. Alternatively, if a NO answer is obtained, then the routine proceeds to step S112 wherein the second coasting mode is entered"; para (0042]- "When a given coasting condition is encountered while the vehicle of this embodiment is being driven by the drive power or torque produced by the engine 10, the vehicle control system (i.e., the ECU 20) executes a coasting mode to disengage the clutch 13, thereby saving fuel consumed in the engine 10. Specifically, the ECU 20 works as a travel controller and selectively operates in one of a first coasting mode and a second coasting mode. The first coasting mode is to control a supply of fuel to the engine 10 to adjust the speed of the engine 1 0 to a given idling speed and also disengage the clutch 13. The second coasting mode is to cut the supply of fuel to the engine 10 and also disengage the clutch 13"); and 
overriding the coasting mode of operation and operating the vehicle in a road speed governor mode of operation with the driveline re-engaged with the engine in response to one or more coasting mode of operation cancellation conditions being present (para [0050]- " if a YES answer is obtained in step S 102, then the routine proceeds to step S103 wherein it is determined whether the vehicle is now in the coasting mode or not. If a YES answer is obtained meaning that the vehicle is in the coasting mode, then the routine proceeds to step S104 wherein the ECU 20 stops executing the coasting mode"; para [0035]- "The vehicle control system of the first embodiment is engineered to operate in a normal travel mode which places a clutch in a power transmission mode and in a coasting mode which places the clutch in a power transmission blocking mode to achieve a natural deceleration of the vehicle").
 	Regarding claim 37, please see the rejection above with respect to claim 18, which is commensurate in scope to claim 37, with claim 18 being drawn to an apparatus, claim 37 being drawn to a corresponding method.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 12-13, 16-17, 29-30, 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over by Fujita (US Pub. US20170137030A1) in view of Leon (WO 2017/075578 A1).

Regarding claim 12, Fujita does not explicitly teach wherein the electronic control unit is configured to in response to the vehicle speed being less than a first threshold vehicle speed by more than a cancel delta amount while In the coasting mode of operation, operate the vehicle with the driveline re-engaged to the engine and the coasting mode of operation disabled.
 	However, Leon discloses the electronic control unit is configured to in response to the vehicle speed being less than a first threshold vehicle speed by more than a cancel delta amount while in the coasting mode of operation, operate the vehicle with the driveline re-engaged to the engine and the coasting mode of operation disabled (less than speed threshold by calibratable band or delta cancel amount to engage driveline: page 12, In 5-21, “FIGS. 3a-3d depict an embodiment of a coasting control scheme structured to reduce an engagement/ disengagement frequency of the engine 104 and driveline 107, and extend a coasting event when a temporary speed loss during the coasting event is predicted to be within a tolerance band. The transmission can be maintained disengaged when vehicle speed loss is predicted to be within a calibratable band to avoid transmission engagement ii speed is predicted to recover. Shown in FIG. 3a is a schematic of a vehicle 100 on an overall downhill grade having an intermediate uphill segment”; page 12, In 22- page 13, In 6- “FIG. 3b depicts operation in ICM in line 310 in which the coasting event is Initially ON, is temporarily switched OFF during the intermediate uphill segment, and is then switched ON again after resumption of the downhill coasting event. The coasting event will be understood as a condition in which the engine 104 is disengaged from driveline 107 in response to coasting opportunity, where ON represents a disengagement of the engine 104 from the driveline 107, and OFF represents re-engagement of the engine 107 ta the driveline 107”).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the apparatus of managing coasting operation of a vehicle for fuel economy improvements, as taught by Fujita, the electronic control unit is configured to in response to the vehicle speed being less than a first threshold vehicle speed by more than a cancel delta amount while in the coasting mode of operation, operate the vehicle with the driveline re-engaged to the engine and the coasting mode of operation disabled , as taught by Leon, as Fujita and Leon are directed to vehicle coasting control (same field of endeavor), to provide the advantage for re-engage power to the engine in order for the vehicle to climb the hill (page 12, In 5-page 13, In 6, Leon).
Regarding claim 13, Fujita does not explicitly teach limitations in claim 13; however, Leon teaches wherein the first threshold speed is a coasting management condition and the cancel delta corresponds to a second threshold speed that is less than the first threshold speed (page 12, In 5-21, FIGS. 3a-3d depict an embodiment of a coasting control scheme structured to reduce an engagement / disengagement frequency of the engine 104 and driveline 107, and extend a coasting event when a temporary speed loss during the coasting event is predicted to be within a tolerance band. The transmission can be maintained disengaged when vehicle speed loss is predicted to be within a calibratable band to avoid transmission engagement if speed is predicted to recover. Shown in FIG. 3a is a schematic of a vehicle 100 on an overall downhill grade having an intermediate uphill segment"; page 12, In 22- page 13, In 6, “FIG. 3b depicts operation in ICM in line 31 O in which the coasting event is initially ON, is temporarily switched OFF during the intermediate uphill segment, and is then switched ON again after resumption of the downhill coasting event. The coasting event will be understood as a condition in which the engine 104 is disengaged from driveline 107 in response to coasting opportunity, where ON represents a disengagement of the engine 104 from the driveline 107, and OFF represents re-engagement of the engine 107 to the driveline 107”).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the apparatus of managing coasting operation of a vehicle for fuel economy improvements, as taught by Fujita, the first threshold speed is a coasting management condition and the cancel delta corresponds to a second threshold speed that is less than the first threshold speed, as taught by Leon, as Fujita and Leon are directed to vehicle coasting control (same field of endeavor), to provide the advantage for re-engage power to the engine in order for the vehicle to climb the hill (page 12, In 5-page 13, In 6, Leon).	
Regarding claim 16, Fujita discloses wherein the one or more coasting mode of operation cancellation conditions includes an accelerator pedal position being greater than a threshold accelerator pedal position (para [0045]" When the vehicle is traveling on an uphill road, and the driver wants to keep the vehicle speed constant, the driver needs to further depress the accelerator pedal 31. Therefore, when the driver has determined to need to accelerate the engine 1 O or keep the vehicle speed constant, the actually measured accelerator position will become greater than that predetermined as a function of the vehicle speed"; para [0050]- "Specifically, in step S102, the accelerator position, as derived one control cycle earlier, is compared with that, as derived in this control cycle. If the accelerator position calculated in this control cycle is greater than that calculated one program cycle earlier, the ECU 20 concludes that the accelerator pedal 31 is being depressed, meaning that the driver has an intention to accelerate the vehicle"). Fujita does not explicitly disclose the coasting cancellation condition including a speed of the vehicle being less than a first threshold vehicle speed.
 	However, Leon discloses the coasting mode cancellation conditions including a speed of the vehicle being less than a threshold speed (page 12, In 5-21, FIGS. 3a-3d depict an embodiment of a coasting control scheme structured to reduce an engagement / disengagement frequency of the engine 104 and driveline 107, and extend a coasting event when a temporary speed loss during the coasting event is predicted to be within a tolerance band. The transmission can be maintained disengaged when vehicle speed loss is predicted to be within a calibratable band to avoid transmission engagement if speed is predicted to recover; page 12. In 22, page 13, In 6, FIG. 3b depicts operation in ICM in line 310 in which the coasting event is initially ON, is temporarily switched OFF during the intermediate uphill segment, and is then switched ON again after resumption of the downhill coasting event. The coasting event will be understood as a condition in which the engine 104 is disengaged from driveline 107 in response to coasting opportunity, where ON represents a disengagement of the engine from the driveline, and OFF represents re-engagement of the engine to the driveline).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the apparatus of managing coasting operation of a vehicle for fuel economy improvements, as taught by Fujita, the coasting mode cancellation conditions including a speed of the vehicle being less than a threshold speed, as taught by Leon, as Fujita and Leon are page 12, In 5-page 13, In 6, Leon).

	Regarding claim 17, Fujita does not explicitly teach wherein the one or more coasting mode of operation cancellation conditions includes the vehicle speed being less than the first threshold vehicle speed by more than a cancel delta amount. 
 	However, Leon teaches vehicle coasting control system discloses wherein the one or more coasting mode of operation cancellation conditions includes the vehicle speed being less than the first threshold vehicle speed by more than a cancel delta amount (page 12, In 5-21, "FIGS. 3a-3d depict an embodiment of a coasting control scheme structured to reduce an engagement / disengagement frequency of the engine 104 and driveline 107, and extend a coasting event when a temporary speed loss during the coasting event is predicted to be within a tolerance band. The transmission can be maintained disengaged when vehicle speed loss is predicted to be within a calibratable band to avoid transmission engagement if speed is predicted to recover''; page 12, In 22- page 13, In 6, “FIG. 3b depicts operation in ICM in line 310 in which the coasting event is initially ON, is temporarily switched OFF during the intermediate uphill segment, and is then switched ON again after resumption of the downhill coasting event. The coasting event will be understood as a condition in which the engine 104 is disengaged from driveline 107 in response to coasting opportunity, where ON represents a disengagement of the engine 104 from the driveline 107, and OFF represents re-engagement of the engine 107 to the driveline 107”).
It would have been obvious to one of ordinary skill in the art before the effective date of page 12, In 5-page 13, In 6, Leon).	
 	Regarding claim 29, Fujita does not explicitly teach wherein in response to the vehicle speed being less than a first threshold vehicle speed by more than a cancel delta amount while in the coasting mode of operation, operating the vehicle with the driveline re-engaged to the engine and the coasting mode of operation disabled.
 	However, Leon teaches wherein in response to the vehicle speed being less than a first threshold vehicle speed by more than a cancel delta amount while in the coasting mode of operation, operating the vehicle with the driveline re-engaged to the engine and the coasting mode of operation disabled (less than speed threshold by calibratable band or delta cancel amount to engage driveline; page 12, In 5-21- FIGS. 3a-3d depict an embodiment of a coasting control scheme structured to reduce an engagement/disengagement frequency of the engine 104 and driveline 107, and extend a coasting event when a temporary speed loss during the coasting event is predicted to be within a tolerance band. The transmission can be maintained disengaged when vehicle speed loss is predicted to be within a calibratable band to avoid transmission engagement if speed is predicted to recover. Shown in FIG. 3a is a schematic of a vehicle 100 on an overall downhill grade having an intermediate uphill segment; page 12, In 22- page 13, In 6- FIG. 3b depicts operation in ICM in line 310 in which the coasting event is initially ON, is temporarily switched OFF during the intermediate uphill segment, and is then switched ON again after resumption of the downhill coasting event. The coasting event will be understood as a condition in which the engine 104 is disengaged from driveline 107 in response to coasting opportunity, where ON represents a disengagement of the engine 104 from the driveline 107, and OFF represents re-engagement of the engine 107 to the driveline 107).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the method of managing coasting operation of a vehicle for fuel economy improvements, as taught by Fujita, in response to the vehicle speed being less than a first threshold vehicle speed by more than a cancel delta amount while in the coasting mode of operation, operating the vehicle with the driveline re-engaged to the engine and the coasting mode of operation disabled, as taught by Leon, as Fujita and Leon are directed to vehicle coasting control (same field of endeavor), to provide the advantage for re-engage power to the engine in order for the vehicle to climb the hill (Leon, page 12, In 5-page 13, In 6).

Regarding claim 30, Fujita does not explicitly teach wherein in response to the vehicle speed being less than a first threshold vehicle speed by more than a cancel delta amount while in the coasting mode of operation, operating the vehicle with the driveline re-engaged to the engine and the coasting mode of operation disabled.
However, Leon discloses wherein the first threshold speed is a coasting management condition and the cancel delta corresponds to a second threshold speed that is less than the first threshold speed (page 12, In 5-21, "FIGS. 3a-3d depict an embodiment of a coasting control scheme structured to reduce an engagement / disengagement frequency of the engine 104 and driveline 107, and extend a coasting event when a temporary speed loss during the coasting event is predicted to be within a tolerance band. The transmission can be maintained disengaged when vehicle speed loss is predicted to be within a calibratable band to avoid transmission engagement if speed is predicted to recover. Shown in FIG. 3a is a schematic of a vehicle 100 on an overall downhill grade having an intermediate uphill segment"; page 12, In 22- page 13, In 6- "FIG. 3b depicts operation in ICM in line 31 O in which the coasting event is initially ON, is temporarily switched OFF during the intermediate uphill segment, and is then switched ON again after resumption of the downhill coasting event. The coasting event will be understood as a condition in which the engine 104 is disengaged from driveline 107 in response to coasting opportunity, where ON represents a disengagement of the engine 104 from the driveline 107, and OFF represents re-engagement of the engine 107 to the driveline 107").
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the method of managing coasting operation of a vehicle for fuel economy improvements, as taught by Fujita, the first threshold speed is a coasting management condition and the cancel delta corresponds to a second threshold speed that is less than the first threshold speed, as taught by Leon, as Fujita and Leon are directed to vehicle coasting control (same field of endeavor), to provide the advantage for re-engage power to the engine in order for the vehicle to climb the hill (Leon, page 12, In 5-page 13, In 6).

Regarding claim 35, Denso Fujita does not explicitly teach wherein the one or more coasting mode of operation cancellation conditions includes a speed of the vehicle being less than 
However, Leon teaches wherein the first threshold speed is a coasting management condition and the cancel delta corresponds to a second threshold speed that is less than the first threshold speed (page 12, In 5-21- "FIGS. 3a-3d depict an embodiment of a coasting control scheme structured to reduce an engagement / disengagement frequency of the engine 104 and driveline 107, and extend a coasting event when a temporary speed loss during the coasting event is predicted to be within a tolerance band. The transmission can be maintained disengaged when vehicle speed loss is predicted to be within a calibratable band to avoid transmission engagement if speed is predicted to recover. Shown in FIG. 3a is a schematic of a vehicle 100 on an overall downhill grade having an intermediate uphill segment"; page 12, In 22- page 13, In 6- "FIG. 3b depicts operation in ICM in line 31 O in which the coasting event is initially ON, is temporarily switched OFF during the intermediate uphill segment, and is then switched ON again after resumption of the downhill coasting event. The coasting event will be understood as a condition in which the engine 104 is disengaged from driveline 107 in response to coasting opportunity, where ON represents a disengagement of the engine 104 from the driveline 107, and OFF represents re-engagement of the engine 107 to the driveline 107").
 	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the method of managing coasting operation of a vehicle for fuel economy improvements, as taught by Fujita, the coasting cancellation condition including a speed of the vehicle being less than a first threshold vehicle speed, as taught by Leon, as Fujita and Leon are directed to vehicle coasting control (same field of endeavor), provided the advantage for page 12, In 5-page 13, In 6, Leon).

Regarding claim 36, Fujita does not explicitly teach wherein the one or more coasting mode of operation cancellation conditions includes the vehicle speed being less than the first threshold vehicle speed by more than a cancel delta amount. 
 However, Leon teaches wherein the one or more coasting mode of operation cancellation conditions includes the vehicle speed being less than the first threshold vehicle speed by more than a cancel delta amount (page 12, In 5-21- "FIGS. 3a-3d depict an embodiment of a coasting control scheme structured to reduce an engagement / disengagement frequency of the engine 104 and driveline 107, and extend a coasting event when a temporary speed loss during the coasting event is predicted to be within a tolerance band. The transmission can be maintained disengaged when vehicle speed loss is predicted to be within a calibratable band to avoid transmission engagement if speed is predicted to recover''; page 12, In 22, page 13, In 6, "FIG. 3b depicts operation in ICM in line 310 in which the coasting event is initially ON, is temporarily switched OFF during the intermediate uphill segment, and is then switched ON again after resumption of the downhill coasting event. The coasting event will be understood as a condition in which the engine 104 is disengaged from driveline 107 in response to coasting opportunity, where ON represents a disengagement of the engine 104 from the driveline 107, and OFF represents re-engagement of the engine 107 to the driveline 107").
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the method of managing coasting operation of a vehicle for fuel economy improvements, as taught by Fujita, the one or more coasting mode of operation page 12, In 5-page 13, In 6, Leon).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over by Fujita (US Pub. US20170137030A1) in view of design choice. 

Regarding claim 32, Fujita teaches that the threshold accelerator position (F2, indicated by a solid line in FIG. 2, Para [0046], F2 represents the threshold value which is selected to be smaller than a value given by an actual correlation between the vehicle speed and the accelerator position. When an actual position of the accelerator pedal 31 is smaller than or equal to the threshold value, the vehicle control system executes the coasting mode) is at least greater than a threshold depressed accelerator pedal position (F1, represented by a broken line in FIG. 2, para [0044]. Fig. 2 shows that the threshold of accelerator position is at least 25% of a full depressed accelerator pedal positon when the vehicle is traveling at a low speed. In addition, Fig. 2 also shows that when the speed increases, the threshold accelerator position would also increase to at least 50%, 60%, 75% of fully depressed pedal position in order to follow the linear function without undue burden). Fujita does not specify teach that the threshold of at least 75% of the fully depressed pedal position is the threshold accelerator position. 
 	It would have been an obvious matter of design choice to modify the teachings of Fujita to provide the threshold accelerator position is at least 75% of a fully depressed accelerator pedal position. Since the applicant has not disclosed that the threshold is specifically at least 75% of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040.  The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


/J.W./         Examiner, Art Unit 3666         

/ANNE MARIE ANTONUCCI/         Supervisory Patent Examiner, Art Unit 3666